Mr. Justice FisheR
delivered the opinion of the court.
The object of this bill is to -obtain a decree against the appellants, for the payment of three promissory notes by them, made to the president, directors, and company of the Planters Bank, on theT2th of March, 1842, and by the bank transferred, by delivery, to the complainants.
The excuse offered for invoking the aid of a court-of equity is, that the charter of the bank having been adjudged forfeit, and the legal title to the notes not having passed to the complainants, they have no remedy at law'to enforce the collection of the same. This point has been decided by this court in favor of the complainants, 12 S. & M.; and may now be treated as no longer an open question.
Among other grounds taken in the defence, it is insisted, that as the notes in controversy were made long after the passage of the acts of 1840, prohibiting the banks from transferring *458their assets, and requiring them, in all cases, to receive, in payment of debts due them, their own notes, the complainants coming into a court of equity for relief, ought to be required to do equity to the defendants; by which we are to understand, that the equitable assignee ought to recover no more on the notes, than the assignor could have recovered if no assignment had been made. This, as a sound and settled rule of equitable jurisprudence, cannot be controverted. The complainants, by the assignment, acquired just such rights and interests in the notes, as the Planters Bank, having a due regard to the nature of the contract with her debtors, could convey ; and hence that which the law made part of the contract, when it was entered into, must be treated as an essential part of it, in the hands of the complainants; for otherwise, equity would not be enforcing the contract as assented to by the defendants, but one having its nature and the extent of the defendants’ obligation materially changed, merely by the transfer of the bank.
When equity assists a party in obtaining his rights under a contract, it does so upon the principle, that the very contract, as assented to by the party alleged to be in default, is alone to be enforced.
The counsel for the complainants argues that the notes having been made payable to the president, directors, and company of the bank, “ or their order,” it was part of the contract that the makers would pay to the bank’s assignee; and, therefore, the complainants, in insisting on the payment of the notes in specie, are only asking a performance of the contract. Whether this ground would or would not avail the complainants, if they were suing in a court of law, on a title derived from the bank by a regular indorsement, we need not stop now to inquire. Whether the bank had the power to indorse the notes or not, and in this way invest the complainants with the legal title, it is certain that she has not done so; and hence we have nothing to do with the legal rights of the complainants, otherwise than as a court of equity will recognize them. Equity permits all parties to stand upon the terms -of their contract. A contract is what the law makes it. As a general rule, if founded upon a legal consideration, it is binding upon the parties according to their *459own stipulations. When, however, the law says that all debts due to the banks of the State may be paid at any time in the notes of such banks, a note payable to a bank after the passage of the law, must be understood as giving- the debtor his option to pay in either the notes of the bank, or in the constitutional currency of the country. The law is so far part of the contract, as to define what both parties meant by the word “ dollars ” as used in the note.
But, it is said that this virtually takes away the right of the corporation to transfer her bills receivable, and is, therefore, a violation of the rights secured to her in this respect by her charter. We entirely disagree with counsel in this position. It may be true that the debtor can, and doubtless will, in all cases claim the right to discharge his notes in the issues of the bank. And it may also be true, and continue to be true, that these issues have been, and are now, greatly depreciated. But is this a defence which the bank can make ? Certainly not. She put her notes into circulation as money. They profess, on their face, to be the representatives of a metallic currency, and convertible into such at any time on presentation at the counter of the bank. If they are not, then, equal to par funds, it is because the corporation has disregarded the most wholesome provisions of its charter, and cannot be said to be the fault of the law; the effect of which was and is merely to reduce the bills' receivable of the bank to the same standard of value of her bills payable: She had, while enjoying a corporate existence, the right to raise her bills payable to the value of par funds, and in this way cut off all supposed benefit to her debtors, in this mode of payment in the issues of the bank.
Having shown that the law was practically part of the contract, and was binding upon the bank, while she had a corporate existence, it follows of course that the complainants acquired only such rights as the bank could transfer, to wit, merely the right to take the place of the bank.
The defendants, by their answer, tender the issues of the bank in court. This is a good offer to perform, and must be accepted by the complainants. The decree will, therefore, be reversed; the defendants required to pay on demand, to the *460complainants, the issues of the bank. Ón failure to pay on demand, account will be taken, charging the defendants the highest market value of the Planters Bank notes, at any time after the maturity of the notes in suit, to the date of taking the account.